 

Exhibit 10.1

 

[logo1.jpg] 

 

August 13, 2014

 

Mr. Naveen Anand

6 Mattben Drive

Warren, New Jersey 07059

 

Dear Naveen,

 

Hallmark Financial Services, Inc. (the “Company”) is pleased to offer you
employment on the following terms:

 

1.                  Position. You will serve in a full-time capacity as
President and Chief Executive Officer of the Company. You will report to the
Executive Chairman and Board of Directors of the Company. Your primary duties
will be the management of the insurance and business operations of the Company
and its subsidiaries.

 

2.                  Starting date. September 8, 2014.

 

3.                  Salary. You will be paid a salary at the annual rate of
$500,000.00, payable in accordance with the Company’s standard payroll practices
for salaried employees. This salary will be subject to adjustment pursuant to
the Company’s employee compensation policies in effect from time to time.

 

4.                  Senior Management Bonus Plan. Subject to the approval of the
Company’s Board of Directors or its Compensation Committee, your Senior
Management Bonus Plan will have a target award level of 60 percent (60%) and a
maximum award level of 100 percent (100%) of base salary.

 

5.                  Restricted Stock Units. Subject to the approval of the
Company’s Board of Directors or its Compensation Committee, you will be awarded
performance based Restricted Stock Units with a target level of 100 percent
(100%) of base salary pursuant to the Company’s 2005 Long Term Incentive Plan.

 

6.                  Vacation; Benefits. While employed, you will be entitled to
an annual paid vacation of twenty (20) business days. You will also be entitled
to those benefits, if any, that the Company makes available to other similarly
situated employees in accordance with the Company’s policies as they exist from
time to time. The Company will pay the employee paid portion of medical benefits
on your behalf.

 

7.                  Reimbursement of Expenses. You may incur necessary and
reasonable business expenses in the course of rendering services to Company
hereunder. Accordingly, the Company will reimburse you, upon presentation of
receipts or other adequate documentation, for all necessary and reasonable
business expenses incurred by you in the course of rendering services to Company
hereunder.

 

8.                  Relocation Expenses. We will offer a relocation package to
include:

 





 

 



 

[logo2.jpg]

 



a.Relocation bonus of $10,000 (net of applicable taxes) paid at time of the move
for any miscellaneous expenses that may be incurred as a result of the move.
Subject to (j) below, there will be no obligation to repay this bonus.

b.Two (2) house hunting trips (employee & spouse) with up to a five (5) day
visit. Coach airfare will be arranged with a minimum of seven (7) day advance
notice.

c.Reimbursement of real estate commission and closing costs on sale of primary
residence (excluding buyer’s closing costs, warranties, etc.).

d.Pack/unpack, load and transport household goods.

e.Transport of three (3) vehicles: one (1) vehicle to be transported
immediately, and two (2) vehicles to be transported at time of the move.

f.Twelve (12) months of temporary housing, with a maximum cost of $2,500 per
month.

g.Reimbursement of bi-weekly airfare to New Jersey/New York for one hundred
eighty (180) days.

h.Reimbursement of closing cost on purchase of home, excluding real estate
commission typically paid by the buyer.

i.If loss on sale of existing home is greater than $50,000 the Company will
reimburse you for fifty percent (50%) of the excess loss, up to a maximum of
$100,000 reimbursement by Company (i.e., loss would have to be $250,000 to
result in maximum reimbursement).

j.If you voluntarily leave the Company within twenty four (24) months, you will
repay the Company for all relocations costs listed above incurred or reimbursed
by the Company.

 

9.                  Policies and Procedures. You will be expected to comply with
the Company’s personnel policies and procedures applicable to its employees
during the time that you are employed by the Company.

 

10.              Proprietary Information and Inventions Agreement. Like all
Company employees, you will be required, as a condition to your employment with
the Company, to sign the Company’s standard Employee Proprietary Information and
Inventions Agreement.

 

11.              Period of Employment. Your employment with the Company will be
“at will,” meaning that either you or the Company will be entitled to terminate
your employment at any time and for any reason, with or without cause. Any
contrary representations which may have been made to you are superseded by this
offer. This is the full and complete agreement between you and the Company on
this term. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 

12.              Outside Activities. While you render services to the Company,
you will not engage in any other gainful employment, business or activity
without the written consent of the Company.

 

13.              Withholding Taxes. All forms of compensation referred to in
this letter are subject to applicable withholding and payroll taxes.

 

14.              Entire Agreement. This letter contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.

 

15.              Amendment and Governing Law. This letter agreement may not be
amended or modified except by an express written agreement signed by you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes will be governed by Texas law without regard to
the conflict of law principles.

 



 

 



 

 [logo2.jpg]

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Proprietary
Information and Inventions Agreement and returning them to me. As required by
law, your employment with the Company is also contingent upon your providing
legal proof of your identity and authorization to work in the United States.
This offer, if not accepted, will expire at the close of business on August 15,
2014.

 

We look forward to having you join us on September 8, 2014.

 





    Very truly yours,           HALLMARK FINANCIAL SERVICES, INC.            
By:   /s/ MARK E. SCHWARZ     Name:  Mark E. Schwarz       Title:  Executive
Chairman  



 









I have read and accept this employment offer:

 



/s/ NAVEEN ANAND   Naveen Anand       Dated:  August 13, 2014  



 



 

 